DETAILED ACTION
The following is a Final Office action in response to applicants’ remarks filed on 09/03/2021.  Claims 5-15 are currently pending and have been considered as follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding independent Claims 5 and 14, applicants’ arguments filed on 09/03/2021 with respect to the Andivahis reference have been fully considered and are persuasive.  Particularly, Andivahis fails to disclose “sending the entirety of the encryption key and the list of recipients to a privacy service component” in a single step at the same time as argued by applicants.  Therefore, the 35 U.S.C. 102(a)(1) rejection of Claims 5 and 14 is withdrawn along with the grounds of rejection for their dependent Claims 6-12 and 15.
Regarding independent Claim 13, applicants’ arguments rely upon feature(s) (i.e., sending the encryption key and the list of recipients to a privacy service component) that are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 13 is directed to a system comprising a private messaging application… having a send configuration for generating an encryption key… and for generating a list of recipients but fails to recite sending them to the privacy service component.  Claim 13 recites “the privacy service component for storing the entirety of the encryption key and the list of recipients” but fails to support applicants’ argument on pages 1-2 of the sending the encryption key and the list of recipients to a privacy service component.  Therefore, the 35 U.S.C. 102(a)(1) rejection of Claim 13 is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andivahis et al. (US 20030147536 A1, hereinafter Andivahis).
As to Claim 13:
Andivahis discloses a system for encrypting and decrypting messages (e.g. Andivahis “a system and method for secure communication of electronic messages and electronic data streams amongst a community of users” [0005]; Fig. 3), the system comprising:
a user computing device comprising a processor and a memory (e.g. Andivahis sender and recipient computer with memory [0020]),
a private messaging application stored in the memory of the user computing device, the private messaging application configured to run on the processor of the user computing device (e.g. Andivahis “client program… It is understood that the executable software code comprising the key server, the sender and the recipient may each reside in the computer-readable memory of a general purpose, or other computer, or even a specialized computer” [0020]; software programs called mail user agents MUAs) running on computers [0023]; [0113]-[0118]), the private messaging application having a send configuration (e.g. Andivahis sender [0020]; [0023]) and a receive configuration (e.g. Andivahis recipient [0020]; [0023]): 
the send configuration for generating an encryption key for encrypting a message (e.g. Andivahis sender generates a symmetric key Ks and encrypts it to produce Kse [0054]; sender encrypts the original message using the symmetric key Ks [0057]) and for generating a list of recipients authorized to view the message (e.g. Andivahis sender sends a recipient public key request including recipient data field comprising designation of intended recipients identifying information such as e-mail addresses [0051]), and
the receive configuration for receiving the encrypted message (e.g. Andivahis recipient receives the encrypted message [0058]; in the composite message [0060]), requesting the entirety the encrypted key and for viewing the encrypted message in clear (e.g. Andivahis recipient sends key retrieval information Kr to key server [0062]; key server retrieves the encrypted symmetric key Kse and sends it to the recipient in a response message [0063]; recipient decrypts Kse to produce symmetric key Ks [0064] and uses the Ks to decrypt the encrypted message Me [0065]), and
a privacy service component (e.g. Andivahis key server having an associated memory database [0048]; Fig. 3) for communicating with a plurality of user computing devices having the private messaging application (e.g. Andivahis sender and recipient computers [0048]; client program [0020]; software programs called mail user agents MUAs) running on computers [0023]; Fig. 3), the privacy service component for storing the entirety of the encryption key and list of recipients (e.g. Andivahis key server stores archival message in database to store key information comprising Kse [0056]; [0051]; [0063]), and for verifying requests to obtain the entirety of the encryption key in respect of specific messages (e.g. Andivahis recipient is authenticated by the key server by checking the recipient’s identifying information such as the e-mail address [0061]; key server checks recipient requests for key retrieval  [0062]; [0063]).
Allowable Subject Matter
Claims 5-12, 14, and 15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Batthish et al. (US 20050160292 A1)
Toh et al. (US 20070294533 A1) 
Statica (US 8707454 B1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

01.09.2022